DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 10/12/2021.  Claim(s) 1-16 are presently pending.  Claim(s) 1 and 3-16 is/are amended.  Claim(s) 17-19 are cancelled (see Examiner’s Amendment below).

Election/Restrictions
Claims 1, 7, and 15 are allowable. The restriction requirement of claims 1-19, as set forth in the Office action mailed on 03/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species restriction requirement of claims 1-16 is withdrawn. Claims 8-13, directed to non-elected species B-F, are hereby rejoined because these claims require all the limitations of an allowable generic linking claim (claim 1) as required by 37 CFR 1.141. Claims 17-19, directed to non-elected invention groups II and III, have not been rejoined because these claims do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Claims 17-19 are cancelled.
Authorization for this examiner’s amendment is given in the Applicant’s restriction election made on 04/13/2021 and affirmed in the Applicant’s response of 10/12/2021, since the above cancelled claims have not been amended by the Applicant and are not rejoined.

Response to Amendment
The rejection of claims 1-7 and 14-16 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-3, 6, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Hugoson (US Pat. No. 3,748,060) in view of Garner (US Pat. Pub. No. 2006/0073021), the applicant(s) argues that these references, separately or combined, do not teach that a circumferential end portion of each seal plate is superimposed on a circumferential end portion of another circumferentially adjacent seal plate, such that these end portions overlap each other, as required by 
The Office respectfully considers these arguments persuasive.  Therefore, the rejection has been withdrawn.  
Regarding the rejection of claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Ruba (US Pat. Pub. No. 2010/0329873) in view of Garner, the applicant(s) argues that these references, separately or combined, do not teach that the seal plate is disposed on a first side of a rotor disc of a turbine, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claim(s) 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
Specifically, few references within the art disclose a seal plate restraint part which is operated from a second side axially opposite to the side of the turbine rotor upon which the seal plate and seal plate restraint part is installed upon.  Of the references cited in the prior Office action (Non-Final Rejection of 06/09/2021), Ruba fails to teach a seal plate and seal plate restraint part that is installed on a turbine, and also fails to teach the first limitation cited above regarding overlapping of the circumferential end portions of seal plates.  As pointed out by the applicant in Applicant’s Arguments, pg. 10-13, Hugoson actively teaches away from this same limitation.  Finally, while Garner does disclose a seal plate restraint part (43) which is operated from a second side of the rotor disc in the axial direction, the seal plate restraint part of Garner is positioned at the bottom of the blade groove of the turbine rotor disc, therefore it must be operated via a clearance in the blade groove rather than via a clearance between a platform of a blade and a region of an outer peripheral surface of the rotor, as claimed (see Garner, Fig. 6A-6B).  To the Examiner’s best knowledge, no reference within the prior art provides or teaches the combination of limitations as claimed in claim 1, and it would not have been obvious to one of ordinary skill in the art to modify any reference to provide the claimed invention. It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 7, the limitation “wherein the switching of the state of the seal plate restraint part includes moving the seal plate restraint part along the axial direction against a biasing force of a biasing part biasing the seal plate restraint part to switch from the seal plate restraint state to the seal plate non-restraint state” in lines 13-16, in conjunction with the limitation “operating the seal plate restraint part from a second side of the rotor disc in the axial direction via a clearance between a platform of a blade and a region of an outer peripheral surface of the rotor disc except a blade groove” in lines 5-8 and the remaining limitations of claim 7, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to 
Specifically, few references within the art disclose a seal plate restraint part which is operated from a second side axially opposite to the side of the turbine rotor upon which the seal plate and seal plate restraint part is installed upon.  None of the references cited in the prior Office action (Non-Final Rejection of 06/09/2021) provide the limitation cited above wherein the seal plate restraint part includes moving the seal plate restraint part along the axial direction against a biasing force of a biasing part as claimed.  To the Examiner’s best knowledge, no reference within the prior art provides or teaches the combination of limitations as claimed in claim 7, and it would not have been obvious to one of ordinary skill in the art to modify any reference to provide the claimed invention.  It is thus concluded that, due to the limitation designated above, the claim language of claim 7 is patentably distinct over prior art.
Regarding claim 15
Specifically, few references within the art disclose a seal plate restraint part which is operated from a second side axially opposite to the side of the turbine rotor upon which the seal plate and seal plate restraint part is installed upon.  None of the references cited in the prior Office action (Non-Final Rejection of 06/09/2021) provide the limitation cited above wherein the seal plate includes a jig engagement recess or protrusion, configured wherein the switching of the state of the blade includes moving the seal plate in the radial direction while the jig engagement recess or the jig engagement protrusion engages with the jig to switch between the blade non-restraint state and the blade restraint state, as claimed.  To the Examiner’s best knowledge, no reference within the prior art provides or teaches the combination of limitations as claimed in claim 15, and it would not have been obvious to one of ordinary skill in the art to modify any reference to provide the claimed invention.  It is thus concluded that, due to the limitation designated above, the claim language of claim 15 is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745